PER CURIAM.
Among the issues raised in this appeal of a negligence action is appellants’ contention that the trial court abused its discretion in denying appellants’ motion to dismiss a co-defendant, Ephesus Junior Academy, after it had settled or, in the alternative, to disclose the settlement agreement to the jury. Pursuant to the decision of the Florida Supreme Court in Dosdourian v. Carsten, 624 So.2d 241 (Fla.1993), we find that the trial court did not abuse its discretion in refusing to dismiss the Academy after it had settled, but that the trial court did abuse its discretion in failing to disclose the settlement agreement to the jury. Id. at 247-8. Accordingly, we must vacate the judgment rendered and remand the ease for a new trial. We find it unnecessary to address any of the other issues raised on appeal.
VACATED and REMANDED for new trial.
JOANOS, MINER and KAHN, JJ., concur.